Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 24, 26-27, 29-39, 41-44 and 46 are allowed 	

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
Examiner has given weight to each claimed preamble in the independent claims 
  	For claim 24, prior art Bonaventure at [0091]-[0092] discloses TCP flow corresponds to transport layer flow. [0092] discloses MPTCP corresponds to multipath connection for the TCP flow. Fig.4 and [0092] shows and discloses plurality of subflows. [0062]-[0063] discloses of using a particular protocol and addressing scheme for the TCP flow corresponds to an application indication
 		Prior art Huang in the abstract and at paragraphs [0009]; [0014] discloses of determining MPTCP context. [0014] also discloses MPTCP context is used for TCP (=transport layer flow) connection information. [0014] discloses connection information includes information about multiple sub-flows included in the connection. Here MPTCP context corresponds to the indication of an application of the traffic of the transport layer flow 	
 	Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole
	Claims 43, 44 and 46 are allowable based on the similar reasoning 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478